         Case 3:16-md-02741-VC Document 2546 Filed 01/24/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITGATION
                                                   Case No. 16-md-02741-VC
 This document relates to:
                                                   PRETRIAL ORDER NO. 66 RE:
 ALL ACTIONS
                                                   EVIDENTIARY SUBMISSIONS




       By 5:00 p.m. today, January 24, 2019, the plaintiffs are directed to identify which three

exhibits they would like the Court to address at the evidentiary hearing on January 28, 2019. See

Dkt. Nos. 2492, 2494, 2496.


IT IS SO ORDERED.

Date: January 24, 2019                               __________________________
                                                     VINCE CHHABRIA
                                                     United States District Judge
